195 F.2d 208
89 U.S.App.D.C. 410
James WRIGHT, Appellant,v.UNITED STATES of America, Appellee.
No. 10966.
United States Court of Appeals District of Columbia Circuit.
Argued June 20, 1951.Decided July 5, 1951.

Carl L. Shipley, Washington, D.C., for appellant.
Joseph F. Goetten, Asst. U.S. Atty., Washington, D.C., with whom George Morris Fay, U.S. Atty., and Joseph A. Sommer and Joseph M. Howard, Asst. U.S. Attys., all of Washington, D.C., were on the brief, for appellee.
Before PRETTYMAN, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
We find in this record no error affecting substantial rights of the appellant.  The judgment of the District Court is therefore


2
Affirmed.